DETAILED ACTION
This office action is in response to the application filed on 03/05/2021. Claims 1-13 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant's claim for provisional application number 62/727,997 filed on 09/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0064579) in view of Yoo (US 2021/0065369).

	Regarding claim 1, Lee discloses the following claim limitations: an image analysis device comprising: an image capturing unit that captures a subject; a light emitting unit that emits light to the subject; a control unit that causes the image capturing unit to capture a first image of the subject while causing the light emitting unit to emit light and causes the image (Lee, paragraphs 19-22 discloses acquiring facial images by capturing a face of a person to be photographed at various angles under different types of lighting i.e. at least two pictures are captured… acquiring the facial images (via a camera) may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. the different intensity of the light source implies that the pictures can be obtain with any brightness including not causing the light emitting unit to emit light).
	Lee does not explicitly disclose the following claim limitations: and an estimation unit that estimates color of the subject based on a differential value between color information on the first image and the color information on the second image.
	However, in the same field of endeavor Yoo discloses more explicitly the following:
and an estimation unit that estimates color of the subject based on a differential value between color information on the first image and the color information on the second image (Yoo, paragraphs 70-71 discloses the processor may be configured to determine a brightness (color) difference value between the first face area and the second face area in the vicinity of a boundary between the first face area and the second face area i.e. between the first and second image captured).
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Lee with Yoo to create the capturing apparatus of Lee with determining a brightness (color) difference value a first image area and a second image area.
	The reasoning being is to provide brightness correction between the two image areas (Yoo, paragraphs 70-74).
(Yoo, paragraphs 74-77 discloses suggestion for the user to move the face position may be performed when the partial area of the user face deviates from the user face image acquired by the user face capturing camera and/or when the distance between the user and the camera measured by the distance sensor included in the sensor unit to measure the distance between the user and the camera deviates from the preset value),
wherein the estimation unit calculates the differential value for the color information on a reference pixel included in the measurement region out of a pixel group forming the first image and the second image (Yoo, paragraphs 70-71 discloses the processor may be configured to determine a brightness difference value between the first face area and the second face area in the vicinity of a boundary between the first face area and the second face area i.e. between the first and second image captured).

	Regarding claim 3, Lee and Yoo discloses the image analysis device according to claim 2 further comprising a sensor unit that senses an inclination of the image capturing unit relative to the subject, wherein the determination unit corrects a position of the measurement region while maintaining a positional relationship of the reflection region and the measurement region based on a positional relationship of the image capturing unit and the light emitting unit and an amount of change in the inclination (Yoo, paragraph 74 discloses an output control unit 600 for controlling an output device which is configured to suggest the user to move a face position when a partial area of the user face deviates from the user face image acquired by the user face capturing camera, suggest the user to move the face position when the distance between the user and the camera, which is measured by the distance sensor for measuring the distance between the user and the camera, deviates from a preset value, or suggest the user to move the face position when the partial area of the user face deviates from the user face image acquired by the user face capturing camera, and the distance between the user and the camera, which is measured by the distance sensor for measuring the distance between the user and the camera, deviates from the preset value).

	Regarding claim 4, Lee and Yoo discloses the image analysis device according to claim 3, wherein the sensor unit is a gyroscope, and wherein, when the subject is located in an axial direction of a yawing axis of the gyroscope, the determination unit calculates the amount of change in the inclination based on rotation angles about a roll axis and a pitch axis of the gyroscope (Yoo, paragraph 85 discloses a gyro sensor).

	Regarding claim 5, Lee and Yoo discloses the image analysis device according to claim 1, wherein, when the subject is located at a focusing distance of the image capturing unit, the control unit causes the image capturing unit to continuously capture the first image and the second image while performing switching control of light emission of the light emitting unit (Lee, paragraphs 19-22 discloses acquiring facial images by capturing a face of a person to be photographed at various angles under different types of lighting i.e. at least two pictures are captured… acquiring the facial images (via a camera) may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. the different intensity of the light source implies that the pictures can be obtain with any brightness including not causing the light emitting unit to emit light).

	Regarding claim 9, Lee and Yoo discloses the image analysis device according to claim 1, wherein the control unit causes the image capturing unit to capture the first image and the second image while disabling a white balance function (Yoo, paragraph 51 discloses he light source may provide light toward the user face, and may emit, for example, at least one of red light, green light, and blue light such that white light may be emitted from the light source unit).

	Regarding claim 11, Lee and Yoo discloses the image analysis device according to claim 1, wherein the subject is a human body surface (Lee, paragraphs 19-22 discloses acquiring facial images by capturing a face of a person to be photographed at various angles under different types of lighting i.e. at least two pictures are captured… acquiring the facial images (via a camera) may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. the different intensity of the light source implies that the pictures can be obtain with any brightness including not causing the light emitting unit to emit light).

(Lee, paragraphs 19-22 discloses acquiring facial images by capturing a face of a person to be photographed at various angles under different types of lighting i.e. at least two pictures are captured… acquiring the facial images (via a camera) may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. the different intensity of the light source implies that the pictures can be obtain with any brightness including not causing the light emitting unit to emit light),
 	and estimating color of the subject based on a differential value between color information on the first image and the color information on the second image (Yoo, paragraphs 70-71 discloses the processor may be configured to determine a brightness difference value between the first face area and the second face area in the vicinity of a boundary between the first face area and the second face area i.e. between the first and second image captured).

Regarding claim 13, Lee and Yoo discloses a non-transitory storage medium in which a program is stored, the program ausing a computer to perform steps of: causing an image capturing device to capture a first image of a subject while causing a light emitting device to emit light to the subject; causing the image capturing device to capture a second image of the subject while not causing the light emitting device to emit light (Lee, paragraphs 19-22 discloses acquiring facial images by capturing a face of a person to be photographed at various angles under different types of lighting i.e. at least two pictures are captured… acquiring the facial images (via a camera) may be configured to control ON/OFF and light intensity of the lighting for each type of light source in order to selectively provide the different types of lighting while the face of the person i.e. the different intensity of the light source implies that the pictures can be obtain with any brightness including not causing the light emitting unit to emit light),
 	and estimating color of the subject based on a differential value between color information on the first image and the color information on the second image (Yoo, paragraphs 70-71 discloses the processor may be configured to determine a brightness difference value between the first face area and the second face area in the vicinity of a boundary between the first face area and the second face area i.e. between the first and second image captured).

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0064579) in view of Yoo (US 2021/0065369) and in further view of Lee (US 2018/0220952) hereinafter Lee ‘952.

	Regarding claim 6, Lee and Yoo discloses the claimed invention as outlined above in claim 1.
	Lee and Yoo do not explicitly discloses the following claim limitations: wherein both the image capturing unit and the light emitting unit are provided on a surface opposite to a display that displays an operating window.

wherein both the image capturing unit and the light emitting unit are provided on a surface opposite to a display that displays an operating window (Lee ‘952, Fig. 3 illustrates the capturing element (item 125 and 127) and display (item 150) are located on same surface of each other; however placing the camera and light source apparatus in the back of the phone would have been routine and obvious and would yield predictable results). 
	It would have been obvious to one the ordinary skill in the art at the time of invention to modify the teachings of Lee and Yoo with Lee ‘952 to create the system of Lee and Yoo as outlined above with the camera and light source apparatus mounted on a phone (i.e. can be mounted in front or back of phone).
	The reasoning being is to provide a skin measurement device capable of more accurately diagnosing user skin states and easily obtaining related information (Lee ‘952, paragraph 4).

	Regarding claim 7, Lee, Yoo and Lee ‘952 discloses the image analysis device according to claim 1, wherein both the image capturing unit and the light emitting unit are provided on the same surface as a display that displays an operating window (Lee ‘952, Fig. 3 illustrates the capturing element (item 125 and 127) and display (item 150) are located on same surface of each other).

	Regarding claim 8, Lee, Yoo and Lee ‘952 discloses the image analysis device according to Claim 7, wherein the display also serves as the light emitting unit (Lee ‘952, Fig. 3 illustrates the capturing element (item 125 and 127) and display (item 150) are located on same surface of each other).
claim 1, wherein the first image and the second image include the color information of an RGB color specification system, and wherein the estimation unit estimates the color based on the color information of an XYZ color specification system converted from the RGB color specification system (Lee ‘952, paragraph 65 discloses the controller 140 may supply voltage corresponding to a gray scale of the light of the selected specific wavelength band to at least one device (e.g., a red, green, blue (RGB) device) included in each of the plurality of pixels of the display unit 150 to control light emission of the device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481